Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 21-40 are allowable over the prior art of record: the closest prior art of record (Rolia et al. U.S. patent application publication 20080271039) does not teach or suggest in detail "a plurality of resource hosts configured to implement a plurality of resources for the distributed system; a capacity manager implemented via one or more hardware processors and memory and configured to: determine one or more fragmentation measures that indicate unutilized capacity at the plurality of resource hosts, wherein the unutilized capacity indicated by the one or more fragmentation measures comprises at least one of unutilized data storage capacity, unutilized processing capacity, unutilized throughput capacity, or unutilized network bandwidth capacity, and wherein the unutilized capacity indicated by the one or more fragmentation measures is incapable of hosting additional resources without violating one or more placement constraints for placing additional resources in the distributed system, so that the one or more fragmentation measures represent stranded capacity of the distributed system, the stranded capacity incapable of hosting additional resources while satisfying the one or more placement constraints, the stranded capacity comprising at least one of unutilized data storage capacity, unutilized processing capacity, unutilized throughput capacity, or unutilized network bandwidth capacity; update, based at least in part on the one or more fragmentation measures that indicate unutilized capacity, a capacity model for the 
Rolia teaches a method involves receiving a capacity management operation request (15) by a capacity management tool (14), where the operation request specifies a resource pool level operation desired for managing capacity of a resource pool (11) that services workloads (12). Actions to perform in the resource pool are determined in response to the received request for performing the requested capacity management operation in compliance with defined operational parameters (13) of the workloads. The determined actions are performed for performing the management operation.  Whereas, stated above, Applicant's claimed invention states "a plurality of resource hosts configured to implement a plurality of resources for the distributed system; a capacity manager implemented via one or more hardware processors and memory and configured to: determine one or more fragmentation measures that indicate unutilized capacity at the plurality of resource hosts, wherein the unutilized capacity indicated by the one or more fragmentation measures comprises at least one of unutilized data storage capacity, unutilized processing capacity, unutilized throughput capacity, or 
Examiner has also reviewed current independent claim language against the allowed and patented independent claim languages of parent cases 10193821. Examiner has reviewed the search strategies and results of parent cases. Examiner .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NINOS DONABED/Primary Examiner, Art Unit 2444